                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                   CR-17-79-GF-BMM
                Plaintiff,
      vs.

KORDELL KYLE BIG KNIFE,                                   ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Amended Findings

and Recommendations in this matter on April 1, 2020. (Doc. 64.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on March 31, 2020. (Doc.

60.) The United States accused Big Knife of violating his conditions of supervised

release by using alcohol. (Doc. 57.)
      At the revocation hearing, Big Knife admitted that he had violated a

condition of his supervised release by consuming alcohol (Doc. 60.) Judge

Johnston found that Big Knife’s violation warranted revocation, and recommended

that Big Knife should receive a custodial sentence of 6 months of custody, with no

supervised release to follow. Big Knife waived his right to allocute before the

undersigned and the 14 day right to appeal. (Doc. 60.)

      The violations prove serious and warrant revocation of Big Knife’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Amended Findings

and Recommendations (Doc. 64) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Kordell Kyle Big Knife be

incarcerated for a term of 6 months with no supervised release to follow. Big

Knife should serve his term of custody at the Bureau of Prison’s facility in

Sheridan, Oregon

      DATED this 2nd day of April, 2020.
